Citation Nr: 0024324	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability.

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1990.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought in August 1998, and the veteran 
appealed.  The RO also made determinations regarding other 
claims, but the veteran did not appeal those decisions.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200 et seq., 
20.302 (1999).  Accordingly, the Board of Veterans' Appeals 
(Board) has no jurisdiction over those other determinations.  
38 U.S.C.A. § 7104 (West 1991).
FINDINGS OF FACT

1.  A May 1998 VA audiology examination shows that the 
veteran has 98 percent discrimination and a decibel loss of 
48 in the right ear, with 100 percent discrimination and a 
decibel loss of 38 in the left ear.

2.  The service-connected bilateral hearing loss disability 
does not present such an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 et seq. (1999).  

2.  The criteria for an increased disability rating for 
bilateral hearing loss on an extra-schedular basis have not 
been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a compensable evaluation for his service-
connected bilateral hearing loss disability.  

In the interest of clarity, the Board will first discuss the 
pertinent law and VA regulations.  The Board will next review 
the factual background of this case, followed by an analysis 
of this issue.


Relevant law and VA regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  38 C.F.R. § Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The requirements set 
forth in these regulations for evaluation of the complete 
medical history of the veteran's condition operate to protect 
veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1998); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Schedular criteria for bilateral hearing loss

Effective June 10, 1999, during the pendency of this appeal, 
VA's Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Prior to June 10, 1999, the rating to be assigned for hearing 
loss was determined by comparison of audiometric test results 
with specific criteria set forth at 38 C.F.R. §§ 4.85 to 4.87 
(1998).  Effective June 10, 1999, the rating to be assigned 
for hearing loss is determined by comparison of audiometric 
test results with specific criteria set forth at 38 C.F.R. 
§§ 4.85 and 4.86.  See also 64 Fed. Reg. 25208 and 25209, 
published at 38 C.F.R. § 4.85-4.86 (effective June 10, 1999).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).

Although the RO did not consider the regulations as amended, 
the Board concludes that this is not prejudicial in this 
case, as the changes in regulations have no impact on outcome 
of this claim given the facts and how the law is applied in 
light of them.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that it may proceed with 
a decision in this case without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual background

A February 1989 service medical record indicates that the 
veteran had a mild to moderate sensorineural hearing loss 
bilaterally.  He was given a hearing aid clearance in May 
1989.

Service connection was granted in September 1990, and a 
noncompensable rating was assigned.  The veteran applied for 
an increased rating in January 1998.

On VA examination in May 1998, the veteran had difficulty 
hearing the examiner, and had to read the examiner's lips.  
Bilateral hearing loss disability was diagnosed.  

Later in May 1998, a VA audiology examination was conducted.  

Pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
40
45
45
65
48
LEFT
25
45
40
45
38

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.

The diagnosis was mild to severe low to mid frequency 
sensorineural hearing loss in the right ear, and moderate to 
severe high frequency sensorineural hearing loss in the left 
ear.  

Analysis

Initial matters - well groundedness of the claim/ duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  See Bruce 
v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-2 (1992).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, there is 
medical and other evidence of record, including the report of 
a May 1998 VA audiology examination.  There is no indication 
that there are additional records that have not been obtained 
and that would be pertinent to the veteran's claim.  Thus, 
the Board finds that no further development is necessary in 
order to comply with VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The veteran seeks increased ratings for his service-connected 
bilateral hearing loss.  He notes that he has been issued 
hearing aids, which he appears to believe is consistent with 
the assignment of a compensable disability rating.

i.  Schedular evaluation

Hearing loss is evaluated as noncompensable under the rating 
schedule when the percentage of discrimination in one ear is 
between 92 and 100 percent with an average puretone decibel 
loss of 48 decibels, when the discrimination percentage in 
the other ear is between 92 and 100 percent, with an average 
puretone loss of less than 42.  The May 1998 VA audiology 
examination showed 98 percent discrimination and a decibel 
loss of 48 in the right ear, with 100 percent discrimination 
and a decibel loss of 38 in the left ear.  In light of this 
evidence, the veteran's bilateral hearing loss disability is 
noncompensable under the rating schedule.

The Board has no reason to doubt the veteran's statements 
that he has difficulty hearing.  The medical evidence of 
record reflects this.  However, while the veteran obviously 
has hearing loss as reflected by the audiometry results, as 
discussed above, in order to be assigned a compensable 
evaluation under VA schedular standards, the average pure 
tone thresholds and/or speech recognition scores would have 
to reflect more hearing impairment than is evident in the May 
1998 VA audiology examination report.  See 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85- 4.87, 
Diagnostic Code 6100 (Effective June 10, 1999); see also 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

As far as the veteran's dissatisfaction with the result 
obtained by applying the rating schedule criteria is 
concerned, the Board notes that it is bound by VA laws and 
regulations, see 38 U.S.C.A. § 7104.  The percentage to be 
awarded under the rating schedule does not vary because a 
person wears or has been prescribed hearing aids.  It is not 
part of the schedular criteria for assignment of a 
compensable rating.  In resolving the factual issue of the 
level of disability, the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

ii.  Extraschedular evaluation

The Board notes that the RO, in the January 1999 Statement of 
the Case, concluded that an extraschedular evaluation was not 
warranted for the veteran's bilateral hearing loss 
disability.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96.  Bagwell 
left intact, however, a prior holding in Floyd v. Brown, 9 
Vet. App. 88, 95 (1996), which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321 (1999).  As noted above, the RO 
has addressed the matter of the assignment of an 
extraschedular rating.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does not show that the manifestations of the 
veteran's service-connected disability are so severe as to 
warrant a rating in excess of that provided in the schedule.  
In particular, the Board notes that there is no indication of 
marked interference with employment, and that the record does 
not reflect frequent periods of hospitalization, or indeed 
any hospitalization, for the service-connected hearing loss 
disability.

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual 
service-connected disability picture.  Accordingly, an 
extraschedular evaluation is not warranted.

In summary, for the reasons and based discussed above, the 
Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating for bilateral 
hearing loss disability.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

